Citation Nr: 1601829	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease with infarction.

2.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to January 1974 and from February 1974 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a diary in July 2013 of his recordings of blood pressure readings.  In addition, he has provided descriptions of symptoms he maintains are related to his heart disease and hypertension, such as severe chest pain requiring the use of nitroglycerin, irregular heartbeat, syncope, dizziness, shortness of breath, fainting, weakness, chest tightening and squeezing, and irregularities with his hands and feet including numbness, tingling, coldness, and swelling.  The Veteran's representative asserts that RO has not further assessed the significance of the swelling in the Veteran's feet which, he asserts could be a sign of congestive heart failure.  The Veteran also asserts that he has been frequently hospitalized, including in July 2014.  The Board finds that the July 2014 records should be obtained.  

The Veteran was afforded heart and hypertension examinations in June 2014.  At the time of the heart examination, the examiner made a specific findings that there was no congestive heart failure at that time.  It was noted that the Veteran had been previously hospitalized for heart problems, but this examination predated the July 2014 hospitalization.  The hypertension examination did not discuss the Veteran's diary findings.  

Because it appears that the Veteran's service-connected disabilities may have worsened since his last VA examinations, he should be afforded a VA heart/hypertension examination.  Finally, the Veteran's representative has requested consideration of an extraschedular rating due to the Veteran's repeated hospitalization for different manifestations including syncope and chest pain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all clinical records of the Veteran's VA treatment, including his hospitalization in July 2014.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected heart and hypertension diseases.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for heart and hypertension disabilities.  The DBQ should be filled out completely as relevant.  

The examiner should consider all current symptoms, including the claimed severe chest pain requiring the use of nitroglycerin, syncope, dizziness, shortness of breath, fainting, weakness, chest tightening and squeezing, and tightening, numbness, coldness, tingling and swelling in the extremities as well as irregular heartbeats and sinus bradycardia.  

3.  The AOJ should consider referral of the Veteran's increased rating claims for any symptoms not contemplated by the Rating Schedule as well as any evidence of frequent hospitalizations due to the service-connected disabilities at issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

